Exhibit 10.2

EXECUTION COPY

 

 

VW CREDIT LEASING, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

Not in its Individual Capacity

but Solely as SUBI Trustee,

and

VW CREDIT, INC.,

as Servicer

TRANSACTION SUBI SUPPLEMENT 2014-A TO

SERVICING AGREEMENT

Dated as of February 12, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE V DEFINITIONS

     2   

        Section 5.1

  Definitions      2   

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SERVICER

     3   

        Section 6.1

  Existence and Power      3   

        Section 6.2

  Authorization and No Contravention      3   

        Section 6.3

  No Consent Required      3   

        Section 6.4

  Binding Effect      3   

        Section 6.5

  No Proceedings      3   

ARTICLE VII SPECIFIC REQUIREMENTS FOR ADMINISTRATION AND SERVICING OF THE
TRANSACTION SUBI PORTFOLIO

     4   

        Section 7.1

  Appointment of Servicer      4   

        Section 7.2

  Servicer Bound by Servicing Agreement      4   

        Section 7.3

  Application of Proceeds      5   

        Section 7.4

  Servicer Certificate      5   

        Section 7.5

  Servicing Fee      6   

        Section 7.6

  Insurance Lapses; Repairs      6   

        Section 7.7

  Licensing of Origination Trust      6   

        Section 7.8

  Servicer Advances      6   

        Section 7.9

  Payment of Fees and Expenses; Indemnity for Taxes      6   

        Section 7.10

  Annual Independent Public Accountants’ Servicing Report      6   

        Section 7.11

  Annual Officer’s Certificate; Annual ERISA Certification      7   

        Section 7.12

  Postmaturity Term Extension      7   

        Section 7.13

  Insurance Policies; Additional Insureds      8   

        Section 7.14

  Security Deposits      8   

        Section 7.15

  Pull-Ahead and Other Early Termination Marketing Programs      8   

        Section 7.16

  1934 Act Filings      8   

ARTICLE VIII TERMINATION OF SERVICER

     8   

        Section 8.1

  Termination of Servicer as to Transaction SUBI Portfolio      8   

        Section 8.2

  No Effect on Other Parties      9   

ARTICLE IX MISCELLANEOUS

     10   

        Section 9.1

  Amendment      10   

        Section 9.2

  Governing Law      11   

        Section 9.3

  Notices      11   

        Section 9.4

  Third-Party Beneficiaries      11   

        Section 9.5

  Severability      11   

        Section 9.6

  Binding Effect      11   

        Section 9.7

  Article and Section Headings      11   

        Section 9.8

  Execution in Counterparts      11   

        Section 9.9

  Further Assurances      11   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

        Section 9.10

  Each SUBI Separate; Assignees of SUBI    12

        Section 9.11

  No Petition    12

        Section 9.12

  SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL    13

        Section 9.13

  Limitation of Liability of U.S. Bank    14

        Section 9.14

  Information Requests    14

        Section 9.15

  Regulation AB    14

EXHIBIT A - Form of Annual Officer’s Certificate

  

EXHIBIT B Form of Annual ERISA Certification

  

 

-ii-



--------------------------------------------------------------------------------

TRANSACTION SUBI SUPPLEMENT 2014-A TO

SERVICING AGREEMENT

THIS TRANSACTION SUBI SUPPLEMENT 2014-A TO SERVICING AGREEMENT (as amended,
modified or supplemented from time to time, the “Transaction SUBI Servicing
Supplement”), dated as of February 12, 2014, is among VW CREDIT LEASING, LTD., a
Delaware statutory trust (the “Origination Trust”), U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as successor to U.S. Bank Trust
National Association, not in its individual capacity but solely as a SUBI
Trustee (hereinafter, together with its successors and assigns, the “SUBI
Trustee”) of the Origination Trust, and VW CREDIT, INC., a Delaware corporation
(“VCI”), as Servicer (in such capacity, the “Servicer”).

RECITALS

A. VCI (in its capacity as settlor, the “Settlor”), Wilmington Trust Company, as
Delaware Trustee (the “Delaware Trustee”), and U.S. Bank National Association,
as successor to U.S. Bank Trust National Association, as Administrative Trustee
and UTI Trustee (in such capacity, together with any successor or permitted
assign, the “Administrative Trustee” and the “UTI Trustee”, respectively;
collectively with the Delaware Trustee and the SUBI Trustee, the “Origination
Trustees”) have entered into that certain Trust Agreement dated as of June 2,
1999 (as modified, supplemented or amended from time to time, the “Origination
Trust Agreement”) pursuant to which the Settlor formed the Origination Trust for
the purpose of acting as agent and nominee owner of various Origination Trust
Assets in accordance with the Origination Trust Agreement.

B. The Origination Trust and the Servicer also have entered into that certain
Servicing Agreement dated as of June 22, 1999, as amended and restated as of
December 21, 2000 (as modified, supplemented or amended from time to time, the
“Servicing Agreement”), which provides, among other things, for the servicing of
the Origination Trust Assets by the Servicer.

C. The Origination Trust Agreement contemplates that from time to time the UTI
Trustee, on behalf of the Origination Trust and at the direction of the Initial
Beneficiary, will identify and allocate on the Origination Trust’s books and
records certain Origination Trust Assets within separate SUBI Portfolios and
create and issue to the Initial Beneficiary separate special units of beneficial
interest in the Origination Trust or “SUBIs”, the beneficiary or beneficiaries
of which will hold an exclusive 100% beneficial ownership interest in the
related SUBI Portfolios, all as set forth in the Origination Trust Agreement.

D. Concurrently herewith, Volkswagen Auto Lease/Loan Underwritten Funding, LLC
(the “Transferor”) will purchase the Transaction SUBI and the Transaction SUBI
Certificate from VCI and the Issuer will purchase the Transaction SUBI
Certificate from the Transferor. The Issuer is expected to fund such purchase
from proceeds of the issuance of the Notes and Certificates.

 

Transaction SUBI

Servicing Supplement (2014-A)

 



--------------------------------------------------------------------------------

E. Concurrently herewith, Volkswagen Auto Lease Trust 2014-A, a Delaware
statutory trust (the “Issuer”), is entering into an asset-backed financing
transaction pursuant to, among other agreements, an indenture (the “Indenture”)
with Citibank, N.A., as indenture trustee (the “Indenture Trustee”), pursuant to
which the Issuer will issue asset-backed notes and will grant a security
interest to the Indenture Trustee in certain of its assets.

F. Concurrently herewith, the Initial Beneficiary, the UTI Trustee, the
Administrative Trustee and the SUBI Trustee are entering into that certain
Transaction SUBI Supplement 2014-A to Origination Trust Agreement (as amended,
modified or supplemented from time to time, the “Transaction SUBI Supplement”)
to supplement the terms of the Origination Trust Agreement (i) to cause the UTI
Trustee to identify and allocate Origination Trust Assets to a particular SUBI
Portfolio (the “Transaction SUBI Portfolio”), which shall consist of Origination
Trust Assets which shall constitute SUBI Assets, and (ii) to create and issue to
VCI a SUBI Certificate (such SUBI Certificate, together with any replacements
thereof, the “Transaction SUBI Certificate”), that will evidence the entire
beneficial ownership interest in the related SUBI Portfolio (the “Transaction
SUBI”) including the Transaction Vehicles, with the Origination Trust continuing
to hold record title to the Transaction Vehicles as agent and nominee for the
holder of the Transaction SUBI Certificate, and (iii) to set forth the terms and
conditions thereof.

G. Concurrently herewith, the UTI Trustee, on behalf of the Origination Trust
and at the direction of the Initial Beneficiary, is issuing to VCI the
Transaction SUBI Certificate, representing all of the Initial Beneficiary’s
right, title and interest in and to the Transaction SUBI, and the right to
realize on any property that may be included in the Transaction SUBI Portfolio,
and all proceeds thereof.

H. The Origination Trust desires to retain the Servicer to provide certain
services with respect to the Transaction SUBI Portfolio beneficially owned by
the Issuer, and the parties hereto desire, pursuant to this Transaction SUBI
Servicing Supplement, to supplement the terms of the Servicing Agreement insofar
as they apply to the Transaction SUBI Portfolio, providing for specific
servicing obligations that will benefit the Issuer, as holder of the Transaction
SUBI Certificate, and the Indenture Trustee, as the pledgee of the Transaction
SUBI Certificate on behalf of the Noteholders.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained and in the Servicing Agreement, the parties hereto agree to the
following supplemental obligations with regard to the Transaction SUBI
Portfolio:

ARTICLE V

DEFINITIONS

Section 5.1 Definitions. For all purposes of this Transaction SUBI Servicing
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (a) unless otherwise defined herein, all capitalized terms
used herein shall have the meanings attributed to them (i) in Appendix A of the
Indenture, (ii) if not defined therein, by the Servicing Agreement, (iii) if not
defined therein, by the Origination Trust Agreement, or (iv) if not defined
therein, by the Transaction SUBI Supplement, (b) the capitalized terms defined
in this

 

Transaction SUBI

Servicing Supplement (2014-A)

 

2



--------------------------------------------------------------------------------

Transaction SUBI Servicing Supplement have the meanings assigned to them in this
Transaction SUBI Servicing Supplement and include (i) all genders and (ii) the
plural as well as the singular, (c) all references to words such as “herein”,
“hereof” and the like shall refer to this Transaction SUBI Servicing Supplement
as a whole and not to any particular article or section within this Transaction
SUBI Servicing Supplement, (d) the term “include” and all variations thereon
shall mean “include without limitation”, and (e) the term “or” shall include
“and/or”.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SERVICER

The Servicer represents and warrants to the Transferor, the Issuer and the
Indenture Trustee on behalf of the Noteholders as follows:

Section 6.1 Existence and Power. The Servicer is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all power and authority required to carry on its business as it is now
conducted. The Servicer has obtained all necessary licenses and approvals in all
jurisdictions where the failure to do so would materially and adversely affect
the business, properties, financial condition or results of operations of the
Servicer, taken as a whole.

Section 6.2 Authorization and No Contravention. The execution, delivery and
performance by the Servicer of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary corporate action and (ii) do not
violate or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational instruments or (C) any agreement, contract,
order or other instrument to which it is a party or its property is subject and
(iii) will not result in any Adverse Claim on any Transaction Unit or Collection
or give cause for the acceleration of any indebtedness of the Servicer.

Section 6.3 No Consent Required. No approval, authorization or other action by,
or filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Servicer of any Transaction Document,
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

Section 6.4 Binding Effect. Each Transaction Document to which the Servicer is a
party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.

Section 6.5 No Proceedings. There is no action, suit, Proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Servicer, or in any material impairment of the right
or ability of the Servicer to carry on its business substantially as now
conducted, or in any material liability on the part of the Servicer, or which
would render invalid the Servicing Agreement, this Transaction SUBI Servicing
Supplement or the Transaction Units or the obligations of the Servicer
contemplated herein, or which would materially impair the ability of the
Servicer to perform under the terms of this Transaction SUBI Servicing
Supplement or any other Transaction Document.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

3



--------------------------------------------------------------------------------

ARTICLE VII

SPECIFIC REQUIREMENTS FOR

ADMINISTRATION AND SERVICING OF THE

TRANSACTION SUBI PORTFOLIO

Section 7.1 Appointment of Servicer.

(a) The Servicer shall manage, service and administer the Transaction SUBI
Assets, at its own expense and for the benefit of each holder and pledgee of the
Transaction SUBI Certificate, and shall make collections on the Transaction
Units in accordance with its Customary Servicing Practices in effect from time
to time, using the same degree of skill and attention that the Servicer
exercises with respect to all comparable retail automotive leases that it
services for itself or others.

(b) The Servicer may delegate its duties and obligations as Servicer in
accordance with Section 2.10 of the Servicing Agreement.

(c) The Servicer is hereby authorized to commence, in its own name or in the
name of the Origination Trust, a legal Proceeding (including a bankruptcy
Proceeding) relating to or involving a Transaction Unit, a Lessee or a Leased
Vehicle. If the Servicer shall commence a legal Proceeding to enforce a
Transaction Unit, the Origination Trust shall thereupon be deemed to have
automatically assigned, solely for the purpose of collection, such Transaction
Unit to the Servicer. If in any enforcement suit or legal Proceeding it shall be
held that the Servicer may not enforce a Transaction Unit on the ground that it
is not a real party in interest or a holder entitled to enforce such Transaction
Unit, the Origination Trust shall, at the Servicer’s expense and direction, take
steps to enforce such Transaction Unit, including bringing suit in its name.

(d) The Servicer shall account for the Transaction SUBI Portfolio separately
from any other SUBI Portfolio.

Section 7.2 Servicer Bound by Servicing Agreement.

(a) The Servicer shall continue to be bound by all provisions of the Servicing
Agreement with respect to the Transaction Units allocated to the Transaction
SUBI Portfolio, including the provisions of Article II thereof relating to the
administration and servicing of Leases; and the provisions set forth herein
shall operate either as additions to or modifications of the existing
obligations of the Servicer under the Servicing Agreement, as the context may
require. In the event of any conflict between the provisions of this Transaction
SUBI Servicing Supplement and the Servicing Agreement with respect to the
Transaction SUBI, the provisions of this Transaction SUBI Servicing Supplement
shall prevail.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

4



--------------------------------------------------------------------------------

(b) For purposes of determining the Servicer’s obligations with respect to the
servicing of the Transaction SUBI Portfolio under this Transaction SUBI
Servicing Supplement, general references in the Servicing Agreement to: (i) a
SUBI Portfolio shall be deemed to refer more specifically to the Transaction
SUBI Portfolio; (ii) a SUBI Servicing Agreement Supplement shall be deemed to
refer more specifically to this Transaction SUBI Servicing Supplement; and
(iii) a SUBI Supplement shall be deemed to refer more specifically to the
Transaction SUBI Supplement.

Section 7.3 Application of Proceeds.

(a) Prior to the satisfaction and discharge of the Indenture with respect to the
Collateral, the Servicer shall deposit an amount equal to all Collections
received in respect of the Transaction SUBI during any Collection Period into
the Collection Account on or prior to 11:00 a.m., New York City time, on the
related Payment Date; provided, however, that if the Monthly Remittance
Condition is not satisfied, the Servicer shall deposit an amount equal to all
Collections into the Collection Account within two Business Days after
identification thereof (it being understood that, with respect to Sales
Proceeds, the Servicer shall be obligated to remit an amount equal to Sales
Proceeds into the Collection Account and shall not be obligated to remit the
actual Sales Proceeds but instead such actual Sales Proceeds shall be held by
the Qualified Intermediary or in a Qualified Intermediary Account which shall
not constitute Collateral). The “Monthly Remittance Condition” shall be deemed
to be satisfied if (i) VCI is the Servicer, (ii) no Servicer Replacement Event
has occurred and is continuing, and (iii)(x) Volkswagen AG has a short-term debt
rating of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s, (y) both
Standard & Poor’s and Moody’s are then rating a debt issuance of Volkswagen
Group of America, Inc. or VCI (and, in the case of VCI, such debt issuance is
guaranteed by Volkswagen AG) and (z) VCI remains a direct or indirect
wholly-owned subsidiary of Volkswagen AG. Pending deposit into the Collection
Account, Collections may be used by the Servicer at its own risk and for its own
benefit and will not be segregated from its own funds.

(b) After the satisfaction and discharge of the Indenture with respect to the
Collateral, the Servicer shall pay an amount equal to Collections in accordance
with the instructions provided from time to time by the holder of the
Transaction SUBI Certificate.

(c) Notwithstanding anything to the contrary contained in this Transaction SUBI
Servicing Supplement, for so long as the Monthly Remittance Condition has been
satisfied, the Servicer shall be permitted to deposit into the Collection
Account only the net amount distributable to the Issuer, as holder of the
Transaction SUBI Certificate, on each Payment Date. The Servicer shall, however,
account for all Collections as if all of the deposits and distributions
described herein were made individually.

Section 7.4 Servicer Certificate. On each Determination Date prior to the
satisfaction and discharge of the Indenture with respect to the Collateral, the
Servicer shall deliver prior to 11:00 a.m., New York City time, on such date to
the Indenture Trustee, the Issuer, the SUBI Trustee, the Administrator and each
Paying Agent a Servicer Certificate reflecting information as of the close of
business of the Servicer for the immediately preceding Collection Period
containing the information described in Section 8.3(a) of the Indenture. At the
sole option of the Servicer, each Servicer Certificate may be delivered in
electronic or hard copy format.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

5



--------------------------------------------------------------------------------

Section 7.5 Servicing Fee. Notwithstanding anything to the contrary in
Section 2.5 of the Servicing Agreement, on each Payment Date, the Issuer shall
pay to the Servicer in accordance with Section 8.4(a) or Section 5.4(b) of the
Indenture the Servicing Fee for the immediately preceding Collection Period as
compensation for its services. In addition, the Servicer may retain any
Supplemental Servicing Fees.

Section 7.6 Insurance Lapses; Repairs. The Servicer shall not be required to
monitor whether any Lessee has, and shall have no liability in the event that
any Lessee fails to maintain in full force and effect, a physical damage
insurance policy covering any Transaction Unit or naming the Origination Trust
as loss payee. Without limiting the foregoing, in no event shall the Servicer be
obligated to perform or be liable for any repairs or maintenance with respect to
any Transaction Unit.

Section 7.7 Licensing of Origination Trust. The Servicer shall cause the
Origination Trust to apply for and maintain at all times all licenses and
permits necessary to carry on the Origination Trust’s leasing business in each
jurisdiction in which the Origination Trust operates, except where the failure
to have any license or permit would not materially and adversely affect the
business, properties, financial condition or results of operation of the
Origination Trust, taken as a whole.

Section 7.8 Servicer Advances. On each Payment Date, the Servicer shall deposit
into the Collection Account prior to 11:00 a.m., New York City time, an advance
in an amount equal to the lesser of (a) any shortfall in the amounts available
to make the payments in clauses (i) through (iv) of Section 8.4(a) of the
Indenture and (b) the aggregate scheduled monthly lease payments due on Included
Units but not received (or not received in full) during and prior to the related
Collection Period (an “Advance”); provided, however, that the Servicer will not
be obligated to make an Advance if the Servicer reasonably determines in its
sole discretion that such Advance is not likely to be repaid from future cash
flows from the Transaction SUBI Portfolio. No Advances will be made with respect
to Defaulted Leases. Notwithstanding the foregoing, following any replacement of
VCI as Servicer pursuant to Section 8.1, the successor Servicer shall not be
required to make any Advances.

Section 7.9 Payment of Fees and Expenses; Indemnity for Taxes. The Servicer
shall pay all expenses (other than expenses described in the definition of Sales
Proceeds) incurred in connection with the administration and servicing of the
Transaction SUBI and the Transaction Units, including, without limitation,
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of the SUBI Trustee, independent accountants, taxes
imposed on the Servicer and any SUBI Trustee indemnity claims. The Servicer
shall pay any and all taxes levied or assessed upon the Issuer or upon all or
any part of the Trust Estate.

Section 7.10 Annual Independent Public Accountants’ Servicing Report. For so
long as the Transferor is filing reports under the Exchange Act with respect to
the Issuer, on or before the 90th day following the end of each fiscal year of
the Issuer (or, if such day is not a Business Day, the next Business Day),
beginning with the fiscal year ending December 31, 2014, the Servicer shall
cause a firm of independent registered public accountants (who may also render
other services to the Servicer, the Transferor or their respective Affiliates)
to furnish to

 

Transaction SUBI

Servicing Supplement (2014-A)

 

6



--------------------------------------------------------------------------------

the Indenture Trustee, the Servicer and the Transferor each attestation report
on assessments of compliance with the Servicing Criteria with respect to the
Servicer or any Affiliate thereof during the related fiscal year (or since the
Closing Date, in the case of the first such attestation report) delivered by
such accountants pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. The certification required by this
paragraph may be replaced by any similar certification using other procedures or
attestation standards which are now or in the future in use by servicers of
comparable assets or which otherwise comply with any rule, regulation, “no
action” letter or similar guidance promulgated by the Commission.

Section 7.11 Annual Officer’s Certificate; Annual ERISA Certification.

(a) The Servicer will deliver to the Rating Agencies, the Issuer and the
Indenture Trustee on or before the 90th day following the end of the fiscal year
of the Issuer (or, if such day is not a Business Day, the next Business Day)
beginning with the fiscal year ending December 31, 2014, an Officers’
Certificate substantially in the form of Exhibit A providing such information as
is required under Item 1123 of Regulation AB.

(b) The Servicer will deliver to the Rating Agencies, the Issuer and the
Indenture Trustee on or before the 120th day following the end of the fiscal
year of the Issuer (or, if such day is not a Business Day, the next Business
Day) beginning with the fiscal year ending December 31, 2014, an Officers’
Certificate substantially in the form of Exhibit B with respect to the ERISA
plans maintained or sponsored by the Servicer or any of its ERISA Affiliates.

(c) For so long as the Transferor is filing reports under the Exchange Act with
respect to the Issuer, the Servicer will deliver to the Issuer, on or before the
90th day following the end of the fiscal year of the Issuer (or, if such day is
not a Business Day, the next Business Day) beginning with the fiscal year ending
December 31, 2014, a report regarding the Servicer’s assessment of compliance
with the Servicing Criteria during the immediately preceding calendar year (or
since the Closing Date, in the case of the first such report) including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

Section 7.12 Postmaturity Term Extension. Consistent with its Customary
Servicing Practices, the Servicer may, in its discretion, grant a Postmaturity
Term Extension with respect to any Transaction Lease. If the Servicer grants a
Postmaturity Term Extension with respect to a Transaction Lease, then the
Servicer shall direct the SUBI Trustee and the Servicer to reallocate the
Transaction Unit related to such Transaction Lease from the Transaction SUBI
Portfolio to the UTI Portfolio (if the Servicer is VCI) or to an Other SUBI
designated by the Servicer (if the Servicer is not VCI) on the Payment Date
following the beginning of the Collection Period during which such Postmaturity
Term Extension was granted. In consideration for such reallocation, the Servicer
shall make a payment to the Issuer equal to the Securitization Value of such
Transaction Unit as of the end of the Collection Period preceding such Payment
Date by depositing such amount into the Collection Account prior to 11:00 a.m.,
New York City time, on such Payment Date.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

7



--------------------------------------------------------------------------------

Section 7.13 Insurance Policies; Additional Insureds. The Servicer shall cause
all policies of insurance required to be maintained pursuant to Section 2.9 of
the Servicing Agreement to name the Transferor, the Issuer, the Owner Trustee
and the Indenture Trustee as additional insureds.

Section 7.14 Security Deposits. In accordance with Section 2.4 of the Servicing
Agreement, on the Payment Date related to the Collection Period in which a
Security Deposit (as defined in the Servicing Agreement) becomes a Collection,
the Servicer shall deposit such amounts in the Collection Account.

Section 7.15 Pull-Ahead and Other Early Termination Marketing Programs. The
Servicer may, in its discretion, with respect to any Included Unit, permit the
Lessee under the related Lease to terminate such Lease prior to its scheduled
termination date as part of a “pull-ahead” or other marketing program; provided,
however, that such early termination shall not be permitted unless all
Pull-Ahead Amounts due and payable by the Lessee under such Lease on or before
the date of such Lessee’s election to terminate the Lease have been paid by or
on behalf of such Lessee and are deposited in the Collection Account within the
time period thereafter stated in Section 7.3 of this Transaction SUBI Servicing
Supplement. Following such early termination, the Servicer shall charge the
related Lessee any applicable Excess Wear and Tear Charges and Excess Mileage
Charges in accordance with Customary Servicing Practices with respect to Leases
that are terminated early by the related Lessee in the absence of a “pull-ahead”
or other marketing program.

Section 7.16 1934 Act Filings. The Origination Trust hereby authorizes the
Servicer to prepare, sign, certify and file on behalf of the Origination Trust
any and all reports, statements and information respecting the Origination Trust
required to be filed or made pursuant to the Exchange Act and the rules
thereunder.

ARTICLE VIII

TERMINATION OF SERVICER

Section 8.1 Termination of Servicer as to Transaction SUBI Portfolio.

(a) Upon the occurrence and continuation of any Servicer Replacement Event, the
Servicer shall provide to the Indenture Trustee, the Issuer, the Administrator
and each Rating Agency prompt notice specifying such Servicer Replacement Event,
together with a description of its efforts to perform its obligations. The
Servicer may not resign except in accordance with Section 2.10(a) of the
Servicing Agreement.

(b) If a Servicer Replacement Event shall have occurred and be continuing, the
SUBI Trustee on behalf of the holder of the Transaction SUBI Certificate, shall,
at the direction of the Required Related Holders, by notice given to the
Servicer, the Issuer, the Indenture Trustee and the Administrator, terminate the
rights and obligations of the Servicer under this Transaction SUBI Servicing
Supplement and the Servicing Agreement with respect to the Transaction SUBI and
the Included Units. In the event the Servicer is removed or resigns as Servicer
with respect to servicing the Transaction SUBI Assets, the Required Related
Holders shall appoint a successor Servicer. With respect to any Servicer
Replacement Event, the SUBI

 

Transaction SUBI

Servicing Supplement (2014-A)

 

8



--------------------------------------------------------------------------------

Trustee, acting at the direction of the Required Related Holders, may waive any
default of the Servicer. For purposes of this Section, so long as the Lien of
the Indenture is in place, the “Required Related Holders” shall be deemed to be
the Indenture Trustee, acting at the direction of the Holders of not less than
66 2/3% of the Outstanding Notes and thereafter, the Issuer, acting at the
direction of the Majority Certificateholders.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Transaction Units to a successor Servicer.

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 8.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under the
Servicing Agreement with respect to the Transaction SUBI Portfolio, and shall be
subject to all the responsibilities, duties and liabilities relating thereto,
except with respect to the obligations of the predecessor Servicer that survive
its termination as Servicer as set forth in Section 8.1(e). No Servicer shall
resign or be relieved of its duties under the Servicing Agreement, as Servicer
of the Transaction SUBI Portfolio, until a newly appointed Servicer for the
Transaction SUBI Portfolio shall have assumed the responsibilities and
obligations of the resigning or terminated Servicer under this Transaction SUBI
Servicing Supplement and provided in writing the information reasonably
requested by the Transferor to comply with its reporting obligations under the
Exchange Act with respect to a replacement Servicer. In the event of a
replacement of VCI as Servicer, the Required Related Holders shall cause the
successor Servicer to agree to indemnify VCI against any losses, liabilities,
damages or expenses (including attorneys’ fees) as a result of the negligence or
willful misconduct of such successor Servicer. The predecessor Servicer shall be
entitled to receive reimbursement for any outstanding Advances made with respect
to the Transaction Units to the extent funds are available therefor in
accordance with the Indenture.

(e) No termination or resignation of the Servicer as to the Transaction SUBI
Portfolio shall affect the obligations of the Servicer pursuant to
Section 2.7(c) of the Servicing Agreement; provided that following the
replacement of the Servicer pursuant to this Section 8.1, such Servicer shall
have no duties, responsibilities or other obligations hereunder with respect to
matters arising after such replacement.

Section 8.2 No Effect on Other Parties. Upon any termination of the rights and
powers of the Servicer with respect to the Transaction SUBI Portfolio pursuant
to Section 8.1 hereof, or upon any appointment of a successor Servicer with
respect to the Transaction SUBI Portfolio, all the rights, powers, duties and
obligations of the Origination Trustees, the UTI Holder and the Settlor under
the Origination Trust Agreement, the Servicing Agreement, the Transaction SUBI
Supplement, any other SUBI Supplement, any other SUBI Servicing Agreement
Supplement or any other Origination Trust Document shall remain unaffected by
such termination or appointment and shall remain in full force and effect
thereafter, except as otherwise expressly provided herein or therein.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

9



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendment.

(a) Notwithstanding any provision of the Servicing Agreement, the Servicing
Agreement, as supplemented by this Transaction SUBI Servicing Supplement, to the
extent that it deals solely with the Transaction SUBI and the Transaction SUBI
Portfolio, may be amended in accordance with this Section 9.1.

(b) Any term or provision of the Servicing Agreement or this Transaction SUBI
Servicing Supplement may be amended by the Servicer, without the consent of any
other Person subject to satisfaction of one of the following conditions: (i) the
Servicer delivers an Officer’s Certificate or an Opinion of Counsel to the
Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders or (ii) the Rating Agency
Condition is satisfied with respect to such amendment. Without limiting the
foregoing and subject to clause (c) below, any term or provision of this
Transaction SUBI Servicing Supplement may be amended by the Servicer with the
consent of Noteholders evidencing not less than a majority of the Outstanding
Note Amount, voting as a single Class. Notwithstanding the foregoing, any
amendment that materially and adversely affects the interests of the Origination
Trustees, the Indenture Trustee or the Owner Trustee shall require the prior
written consent of the Persons whose interests are materially and adversely
affected.

(c) Notwithstanding anything herein to the contrary (including clause (d)
below), no amendment shall (i) reduce the interest rate or principal amount of
any Note, or delay the Final Scheduled Payment Date of any Note without the
consent of the Holder of such Note, or (ii) reduce the percentage of the
Outstanding Note Amount, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
Outstanding Note Amount which were required to consent to such matter before
giving effect to such amendment.

(d) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(e) Prior to the execution of any amendment to this Transaction SUBI Servicing
Supplement, the Servicer shall provide each Rating Agency with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this Transaction SUBI Servicing Supplement, the
Servicer shall furnish a copy of such amendment to each Rating Agency, the
Origination Trustees, the Owner Trustee and the Indenture Trustee.

(f) Prior to the execution of any amendment to this Transaction SUBI Servicing
Supplement, the Owner Trustee, the Indenture Trustee and the Origination
Trustees shall be entitled to receive and conclusively rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by the Servicing Agreement or this Transaction SUBI Servicing Supplement and
that all conditions precedent to the execution and delivery of such amendment
have been satisfied.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

10



--------------------------------------------------------------------------------

Section 9.2 Governing Law. THIS TRANSACTION SUBI SERVICING SUPPLEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

Section 9.3 Notices. All demands, notices and communications hereunder shall be
in writing and shall be delivered or mailed by registered or certified first
class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by telecopier, and addressed in each case as set forth in Schedule
II to the Indenture or at such other address as shall be designated in a written
notice to the other parties hereto. Delivery shall occur only upon receipt or
reported tender of such communication by an officer of the recipient entitled to
receive such notices located at the address of such recipient for notices
hereunder.

Section 9.4 Third-Party Beneficiaries. The Issuer and the Indenture Trustee, as
holder and pledgee, respectively, of the Transaction SUBI Certificate, and their
respective successors, permitted assigns and pledgees are third-party
beneficiaries of the obligations of the parties hereto and may directly enforce
the performance of any of such obligations hereunder.

Section 9.5 Severability. If one or more of the provisions of this Transaction
SUBI Servicing Supplement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Transaction SUBI Servicing
Supplement, and such invalidity or unenforceability shall in no way affect the
validity or enforceability of such remaining covenants, agreements and
provisions, or the rights of any parties hereto. To the extent permitted by law,
the parties hereto waive any provision of law that renders any provision of this
Transaction SUBI Servicing Supplement invalid or unenforceable in any respect.

Section 9.6 Binding Effect. The provisions of the Servicing Agreement and this
Transaction SUBI Servicing Supplement, insofar as they relate to the Transaction
SUBI Portfolio, shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

Section 9.7 Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 9.8 Execution in Counterparts. This Transaction SUBI Servicing
Supplement may be executed in any number of counterparts, each of which so
executed and delivered shall be deemed to be an original, but all of which shall
together constitute but one and the same instrument.

Section 9.9 Further Assurances. Each party will do such acts, and execute and
deliver to any other party such additional documents or instruments, as may be
reasonably requested in order to effect the purposes of this Transaction SUBI
Servicing Supplement and to better assure and confirm unto the requesting party
its rights, powers and remedies hereunder.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

11



--------------------------------------------------------------------------------

Section 9.10 Each SUBI Separate; Assignees of SUBI. Each party hereto
acknowledges and agrees (and each holder or pledgee of the Transaction SUBI
Certificate, by virtue of its acceptance of such Transaction SUBI Certificate or
pledge thereof acknowledges and agrees) that (a) the Transaction SUBI is a
separate series of the Origination Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code § 3801 et seq., (b)(i)
the debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to the Transaction SUBI or the Transaction SUBI
Portfolio shall be enforceable against the Transaction SUBI Portfolio only and
not against any Other SUBI Assets or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any Other SUBI, any Other SUBI Portfolio, the UTI or
the UTI Portfolio shall be enforceable against such Other SUBI Portfolio or the
UTI Portfolio only, as applicable, and not against the Transaction SUBI or the
Transaction SUBI Portfolio, (c) except to the extent required by law, UTI Assets
or SUBI Assets with respect to any Other SUBI shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Transaction SUBI, in respect of such claim, (d)(i) no creditor or holder
of a claim relating to the Transaction SUBI or the Transaction SUBI Portfolio
shall be entitled to maintain any action against or recover any assets allocated
to the UTI or the UTI Portfolio or any Other SUBI or the assets allocated
thereto, and (ii) no creditor or holder of a claim relating to the UTI, the UTI
Portfolio or any Other SUBI or any SUBI Assets other than the Transaction SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the Transaction SUBI, and (e) any purchaser, assignee or pledgee of
an interest in the Transaction SUBI or, the Transaction SUBI Certificate, must,
prior to or contemporaneously with the grant of any such assignment, pledge or
security interest, (i) give to the Origination Trust a non-petition covenant
substantially similar to that set forth in Section 6.9 of the Origination Trust
Agreement, and (ii) execute an agreement for the benefit of each holder,
assignee or pledgee from time to time of the UTI or UTI Certificate and any
Other SUBI or Other SUBI Certificate to release all claims to the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio
and, in the event that such release is not given effect, to fully subordinate
all claims it may be deemed to have against the assets of the Origination Trust
allocated to the UTI Portfolio and each Other SUBI Portfolio.

Section 9.11 No Petition. With respect to each Bankruptcy Remote Party, each
party hereto (and each holder and pledgee of the Transaction SUBI Certificate,
by virtue of its acceptance of such Transaction SUBI Certificate or pledge
thereof) covenants and agrees that, prior to the date which is one year and one
day after payment in full of all obligations under each Financing, (i) such
party shall not authorize such Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator,
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other

 

Transaction SUBI

Servicing Supplement (2014-A)

 

12



--------------------------------------------------------------------------------

creditor of such Bankruptcy Remote Party, and (ii) such party shall not commence
or join with any other Person in commencing any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

Section 9.12 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS TRANSACTION SUBI SERVICING SUPPLEMENT OR ANY DOCUMENTS EXECUTED
AND DELIVERED IN CONNECTION HEREWITH, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NONEXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS DETERMINED IN ACCORDANCE WITH SECTION 9.3 OF THIS TRANSACTION SUBI
SERVICING SUPPLEMENT;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY
WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS TRANSACTION SUBI
SERVICING SUPPLEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY MATTER ARISING
HEREUNDER OR THEREUNDER.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

13



--------------------------------------------------------------------------------

Section 9.13 Limitation of Liability of U.S. Bank. Notwithstanding anything
contained herein to the contrary, this instrument has been signed by U.S. Bank
not in its individual capacity but solely in its capacities as Administrative
Trustee and as SUBI Trustee and in no event shall U.S. Bank in its individual
capacity have any liability for the representations, warranties, covenants,
agreements or other obligations of the Origination Trust hereunder, as to all of
which recourse shall be had solely to the assets of the Origination Trust.

Section 9.14 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Transferor or
any of their Affiliates, in order to comply with or obtain more favorable
treatment under any current or future law, rule, regulation, accounting rule or
principle.

Section 9.15 Regulation AB. The Servicer shall cooperate fully with the
Transferor and the Issuer to deliver to the Transferor and the Issuer (including
any of its assignees or designees) any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Transferor or the Issuer to permit the Transferor to comply
with the provisions of Regulation AB and its reporting obligations under the
Exchange Act, together with such disclosures relating to the Servicer and the
Units, or the servicing of the Units, reasonably believed by the Transferor to
be necessary in order to effect such compliance.

[SIGNATURES ON THE FOLLOWING PAGE]

 

Transaction SUBI

Servicing Supplement (2014-A)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Transaction SUBI
Servicing Supplement to be duly executed by their respective officers duly
authorized as of the day and year first above written.

 

VW CREDIT LEASING, LTD. By:  

U.S. Bank National Association, not in its

individual capacity but solely as

Administrative Trustee

 

By:   /s/ Daniel R. Radick Name:  

Daniel R. Radick

Title:  

Vice President

 

 

Transaction SUBI

Servicing Supplement (2014-A)

 

S-1



--------------------------------------------------------------------------------

VW CREDIT, INC.,

as Servicer

By:   /s/ William Horwath Name:   William Horwath Title:   Treasurer

 

By:   /s/ Dr. Christian Dahlheim Name:   Dr. Christian Dahlheim Title:  
Executive Vice President & CFO

 

Transaction SUBI

Servicing Supplement (2014-A)

 

S-2



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as SUBI

Trustee

By:   /s/ Daniel R. Radick Name:  

Daniel R. Radick

Title:  

Vice President

 

 

Transaction SUBI

Servicing Supplement (2014-A)

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ANNUAL OFFICER’S CERTIFICATE

(As required to be delivered on or before March 30 of each

calendar year beginning with March 30, 2015, pursuant to

Section 7.11 of the Transaction SUBI Servicing Supplement)

VW Credit, Inc. Annual Compliance Certificate

Pursuant to Section 7.11 of the Transaction SUBI Servicing Supplement

And Item 1123 of Regulation AB

 

 

VOLKSWAGEN AUTO LEASE TRUST 2014-A

The undersigned, duly authorized officers of VW Credit, Inc. (“VCI”), as
Servicer (the “Servicer”), under the Transaction SUBI Supplement 2014-A to
Servicing Agreement dated as of February 12, 2014 (as amended and supplemented,
or otherwise modified and in effect from time to time, the “Transaction SUBI
Servicing Supplement”), by and among VW Credit Leasing, Ltd., VCI, as Servicer,
and U.S. Bank National Association, as SUBI Trustee, do hereby certify that:

 

  1. A review of the activities of the Servicer during the period from
[            ] through December 31, [    ], and of its performance under the
Transaction SUBI Servicing Supplement was conducted under our supervision.

 

  2. To the best of our knowledge, based on such review, the Servicer has,
fulfilled all of its obligations under the Transaction SUBI Servicing Supplement
in all material respects throughout such period, [except that for the period
beginning [            ] through [            ] [describe each failure, if any,
of the Servicer to fulfill its obligations under the provisions of the
Transaction SUBI Servicing Supplement in any material respect and the nature and
status thereof]].

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
on behalf of the Servicer this              day of             , [    ].

 

 

 

Name:

Title:

 

 

 

Name: Title:

 

Transaction SUBI

Servicing Supplement (2014-A)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ANNUAL ERISA CERTIFICATION

(As required to be delivered on or before April 30 of each

calendar year beginning with April 30, 2015, pursuant to

Section 7.11 of the Transaction SUBI Servicing Supplement)

VW CREDIT, INC.

 

 

VOLKSWAGEN AUTO LEASE TRUST 2014-A

 

 

The undersigned, duly authorized representatives of VW Credit, Inc. (“VCI”), as
Servicer, pursuant to the Transaction SUBI Supplement 2014-A to Servicing
Agreement dated as of February 12, 2014 (as amended and supplemented, or
otherwise modified and in effect from time to time, the “Transaction SUBI
Servicing Supplement”), by and among VW CREDIT LEASING, LTD., VCI, as Servicer,
and U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
SUBI Trustee, do hereby certify that:

1. The undersigned are Authorized Officers of VCI.

2. As of the end of VCI’s preceding fiscal year, with respect to the ERISA plans
subject to Title IV of ERISA maintained or sponsored by VCI or any of VCI’s
ERISA Affiliates (i.e., any member of VCI’s “controlled group,” within the
meaning of Section 4001 of ERISA) (collectively, the “Plans”):

(a) [Plan assets exceed the present value of accrued benefits][The present value
of the accrued benefits exceeds plan assets] under each of the Plans as of the
close of the most recent Plan year, as required to be reported in the financial
statements for such Plan filed with the most recent Form 5500 for such Plan (the
“Most Recent Plan Financial Statements”).

[Select from the following statements]

[(b) [Neither VCI nor any of its ERISA Affiliates (i) anticipates that the value
of the assets of any Plan it maintains would not be sufficient to cover any
Funding Target; or (ii) is contemplating benefit improvements with respect to
any Plan then maintained by any such entity or the establishment of any new
Plan, either of which would cause any such entity to maintain a Plan with a
Funding Target in excess of plan assets. The term “Funding Target” has the
meaning set forth in section 430(d) of the Internal Revenue Code.][Describe any
failure of the certifications in clauses (i) and (ii) to be true.]

 

Transaction SUBI

Servicing Supplement (2014-A)

 

B-1



--------------------------------------------------------------------------------

[(c) If all of the Plans (other than a multiemployer Plan) were terminated
(disregarding any Plans with surpluses), the unfunded liabilities at such date
with respect to such Plans, their participants or beneficiaries, and the PBGC,
would not have exceeded [5%] of the consolidated net worth of Volkswagen AG or
[25%] of the consolidated net worth of Volkswagen Group of America, Inc. at such
date.]

[(d) If VCI or any of VCI’s ERISA Affiliates withdrew or were to have withdrawn
from all multiemployer Plans at such date, the aggregate withdrawal liability
would not have exceeded 5% of the consolidated net worth of Volkswagen AG or 25%
of the consolidated net worth of Volkswagen Group of America, Inc. at such
date.]

[(e) There are no unpaid minimum required contributions with respect to any Plan
as disclosed on the Most Recent Plan Financial Statements.]

[(f) [Describe any facts that would cause the statements in clauses (b), (c),
(d), or (e) to be incorrect.]

Capitalized terms used but not defined herein are used as defined in the
Transaction SUBI Servicing Supplement.

 

Transaction SUBI

Servicing Supplement (2014-A)

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Certificate
this          day of            .

 

By:  

 

  Name:   Title:

 

By:  

 

  Name:   Title:

 

Transaction SUBI

Servicing Supplement (2014-A)

 

B-3